Filed 11/10/21 P. v. Ramos CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049047
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. No. 20CR010152)

             v.

 NICHOLAS MARTIN RAMOS,

             Defendant and Appellant.




                                           I.        INTRODUCTION
         Defendant Nicholas Martin Ramos pleaded no contest to evading an officer while
driving with willful disregard (Veh. Code, § 2800.2, subd. (a)), misdemeanor resisting an
officer (Pen. Code, § 148, subd. (a)(1)),1 and misdemeanor possession of an injection or
ingestion device (Health & Saf. Code, § 11364, subd. (a)), and admitted that he had two
prior strike convictions (§ 1170.12, subd. (c)(2)).2 The trial court denied defendant’s
Romero3 motion and sentenced defendant to 32 months in prison.
         On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) that states the case but raises no issues. We


         1
           All further statutory references are to the Penal Code unless otherwise indicated.
         2
           The parties later agreed that defendant only had one prior strike conviction.
         3
           People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).
notified defendant of his right to submit written argument on his own behalf within
30 days. We have received no written argument from defendant.
       Pursuant to Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th
106 (Kelly), we have carefully reviewed the entire record and determined that there are
no arguable issues on appeal. Following the California Supreme Court’s direction in
Kelly, supra, at page 110, we provide a brief description of the facts and the procedural
history of the case.
              II.      FACTUAL AND PROCEDURAL BACKGROUND
       A. Factual Background4
       On November 26, 2020 at approximately 2:20 a.m., Monterey County Sheriff’s
Deputy Matthew Bradford contacted defendant to conduct a welfare check. Defendant’s
vehicle was pulled over on the right shoulder of the road with its hazard lights blinking.
Deputy Bradford was in uniform and his patrol vehicle was marked. Deputy Bradford
noticed when he spoke to defendant that defendant had “his hand on the ignition as if
maybe he was going to take off before [the deputy] contacted him.” After Deputy
Bradford initially spoke to defendant, he learned that defendant had an outstanding felony
warrant, was known to carry firearms, and was a known gang member.
       When Deputy Bradford asked defendant to exit his vehicle, defendant turned the
vehicle on and sped off. Deputy Bradford pursued defendant, activating his patrol
vehicle’s red lights and siren. Defendant ran a red light and “drove aggressively” in a
residential neighborhood, speeding up and slowing down “multiple times.” Defendant’s
speed fluctuated from 10 to 50 miles per hour; the speed limit in the neighborhood was
25 miles per hour. Deputy Bradford was concerned for people’s safety and property
based on defendant’s driving.



       4
        The facts are based on the evidence presented at the preliminary hearing, which
provided the factual basis for defendant’s plea.

                                             2
       Deputy Bradford executed “a PIT maneuver,” terminating the pursuit. Defendant
did not follow Deputy Bradford’s directives and resisted multiple officers and deputies
when he was removed from his vehicle.
       A search of defendant revealed a glass pipe with methamphetamine residue.
Defendant told Deputy Bradford that he “ran because he didn’t want to lose his vehicle.”
       B. Procedural Background
       Defendant was charged by information with evading an officer while driving with
willful disregard (Veh. Code, § 2800.2, subd. (a); count 1), misdemeanor resisting an
officer (§ 148, subd. (a)(1); count 2), and misdemeanor possession of an injection or
ingestion device (Health & Saf. Code, § 11364, subd. (a); count 3). It was also alleged
that defendant had two prior strike convictions (§ 1170.12, subd. (c)(2)).
       Defendant filed a motion to dismiss pursuant to section 995, which the trial court
denied.
       Pursuant to a plea agreement, defendant pleaded no contest to the charges and
admitted the strike allegations. The parties agreed that defendant would be sentenced to
no more than 16 months on count 1, which could be doubled to 32 months under the three
strikes law, and that defendant could bring a Romero motion requesting the court to
exercise its discretion to strike defendant’s prior strike convictions.
       Defendant filed a Romero motion. The prosecution filed written opposition.
       At the sentencing hearing, the parties agreed that defendant had only been
convicted of one prior strike (§ 1170.12, subd. (c)(1)). The trial court denied defendant’s
Romero motion, finding that defendant was not someone outside the spirit of the three
strikes law based on his criminal history and because he was on post-release community
supervision and had an active warrant for his arrest when he committed the current
crimes.
       The trial court sentenced defendant to the low term of 16 months on count 1,
which it doubled under the three strikes law, and concurrent terms of 364 days on

                                              3
counts 2 and 3. The court imposed various fines, fees, and assessments and awarded
defendant 148 days of credit, which consisted of 74 days of custody credit and 74 days
of conduct credit.
       The trial court subsequently modified the sentence on count 3 to 180 days
concurrent with count 1. The court also modified the credit awarded to defendant to
149 days, consisting of 75 days of custody credit and 74 days of conduct credit.
                                   III.   DISCUSSION
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.)
                                   IV.    DISPOSITION
       The judgment is affirmed.




                                            4
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




WILSON, J.




People v. Ramos
H049047